Shaw, C. J.
A petition for a writ of certiorari is an application to the judicial discretion of the court, not granted for formal and technical errors only, where no real injustice has been done; nor will it be granted, even where more substantial errors are apparent in the proceedings, upon the application of one whose rights are not affected injuriously by such errors. The court, in its discretion, will not grant a writ of certiorari to reverse proceedings which have been long acquiesced in by all parties, and especially those principally interested, where contracts have been made, expenses incurred, and buildings and improvements been adapted to highways. Such a reversal of the judgment would be attended with great inconvenience. Ex parte Weston, 11 Mass. 417. Rutland v. County Commissioners, 20 Pick. 71. Hancock v. City of Boston, 1 Met. 122. Whateley v. County Commissioners, 1 Met. 336.
It appears to us, that the present petition is obnoxious to most <ff these objections. The premises of the petitioner are not immediately on the road discontinued. For aught that appears, all persons interested have acquiesced, for a period of about five years ; and whatever other objections there may be to the regularity of the proceedings, all persons had due notice of the time and place of the meeting of the commissioners, and the petitioner might have appeared to oppose the discontinuance of the highway, if he had thought fit to do so.

Petition dismissed.